Appeal from a judgment of the Monroe County Court (John R. Schwartz, A.J.), rendered December 17, 2007. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree, attempted criminal possession of a weapon in the second degree (two counts), assault in the second degree, obstructing governmental administration in the second degree, harassment in the second degree and resisting arrest.
It is hereby ordered that the judgment so appealed from is unanimously affirmed. Present—Smith, J.P., Centra, Peradotto, Gorski and Martoche, JJ.